United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2551
                       ___________________________

                                   Eddie Briley

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Tyra Tyler, Major, W C Dub Brassell Detention Center; (originally sued as Tyra
Tylor); David Williams, Deputy, W C Dub Brassell Detention Center; (originally
 sued only as Williams); Marvin Roberts, Deputy, W C Dub Brassell Detention
  Center; (originally sued as Roberts); Ed Adams, Captain, W C Dub Brassell
                                Detention Center

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                         Submitted: February 28, 2013
                           Filed: February 28, 2013
                                [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas inmate Eddie Briley appeals the district court’s1 order dismissing his
42 U.S.C. § 1983 action following a pretrial evidentiary hearing. Upon de novo
review, see Sisk v. Picture People, Inc., 669 F.3d 896, 899 (8th Cir. 2012), and having
followed the standard that applies when a pretrial hearing is held in the face of a jury-
trial demand, see Johnson v. Bi-State Justice Ctr., 12 F.3d 133, 135-36 (8th Cir.
1993), we conclude that dismissal was warranted, see Story v. Norwood, 659 F.3d
680, 686-87 (8th Cir. 2011) (factors in determining whether use of force is excessive).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-